Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
effective as of February 8, 2008, to be effective as of January 1, 2008, is by
and between First Acceptance Corporation, a Delaware corporation (the
“Company”), and Keith Bornemann (“Executive”).
     In consideration of the continued employment of Executive by the Company,
the grant to Executive by the Company on the date hereof of an equity award, and
the mutual covenants contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
Executive, intending to be legally bound, hereby agree as follows:
     1. Employment. The Company agrees to employ Executive, and Executive
accepts such employment, upon the terms and conditions set forth in this
Agreement, for the period beginning as of the date hereof and ending upon his
separation pursuant to Section 4 hereof (the “Employment Period”).
     2. Position and Duties.
     (a) During the Employment Period, Executive shall serve as Corporate
Controller of the Company and shall have the normal duties, responsibilities,
functions and authority of such position.
     (b) During the Employment Period, Executive shall report to the Chief
Financial Officer of the Company and shall devote his best efforts and his full
business time and attention (except for time devoted to charitable and
non-profit activities and service as a director on the board(s) of directors of
companies (whether public or private) other than the Company, in each case, in a
manner that does not interfere with the performance of his duties to the
Company, vacation periods in accordance with the terms set forth herein, and
periods of illness) to the business and affairs of the Company. Executive shall
perform his duties, responsibilities and functions to the Company hereunder to
the best of his abilities in a diligent, trustworthy and businesslike manner.
     3. Compensation and Benefits.
     (a) Commencing on the date hereof and continuing throughout the Employment
Period, Executive’s base salary shall be $135,000 per annum (the “Base Salary”).
Executive’s Base Salary shall be payable by the Company in regular installments
consistent with the Company’s general payroll practices. Executive’s Base Salary
for any partial year shall be pro rated based upon the number of days elapsed in
such year within the Employment Period. The Company shall perform an annual
review of Executive’s Base Salary based on Executive’s performance of his duties
and the Company’s other compensation policies; provided that the Base Salary
shall not be reduced below $135,000.
     (b) During the Employment Period, Executive shall be eligible for an annual
bonus of up to 35.0% of the Base Salary payable to Executive with respect to
each fiscal year of the Company (the “Annual Bonus”). In each year, the amount
of the Annual Bonus shall be determined based upon the Company’s evaluation of
Executive’s personal performance and such

 



--------------------------------------------------------------------------------



 



other criteria as may be determined by the Company. Each such bonus shall be
paid to Executive reasonably promptly following the determination of the amount
of such bonus, but in any event within the time periods required by applicable
law (including Treasury Regulation 1.409A-1(b)(4)).
     (c) During the Employment Period, Executive shall be entitled to such
health and welfare benefits (including participation in any 401(k) plan, profit
sharing plan and/or stock purchase plan, and consideration for participation in
any stock option plan) as are made available to the Company’s employees.
Executive shall be entitled to three (3) weeks vacation per year.
     (d) During the Employment Period, the Company shall pay or reimburse
Executive for all reasonable expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
normal requirements with respect to reporting and documentation of such
expenses.
     (e) All amounts payable to Executive hereunder shall be subject to all
withholding of the Company required by law.
     (f) The Company will indemnify and hold harmless Executive against all
expenses, liabilities and losses arising in connection with any action, suit or
proceeding that he is made a party to, or threatened to be made a party to, by
reason of his employment with the Company or the fact that he, or a person of
whom he is or was the legal representative, is or was a director or officer of
the Company or is or was serving at the request of the Company as a director,
officer, employee, fiduciary, or agent of another corporation or of a
partnership, joint venture, trust or other enterprise, in each case to the
fullest extent provided for under the Company’s articles of incorporation and
bylaws, each as in effect on the date of this Agreement.
     4. Term; Severance.
     (a) The Employment Period will continue until Executive’s resignation,
death or Disability (as defined below) or the Company’s termination of the
Employment Period at any time with or without Cause (as defined below), in each
case a “Separation” hereunder. Except as otherwise provided herein, any
termination of the Employment Period by the Company shall be effective as
specified in a written notice from the Company to Executive, but not sooner than
the date on which the notice is delivered.
     (b) In the event that the Company terminates Executive’s employment without
Cause or Executive resigns with Good Reason (as defined below) within twelve
(12) months following the occurrence of an event described in Section 4(f),
Executive shall be entitled to:
     (i) receive his Base Salary through the effective date of the Separation,
     (ii) receive compensation, in accordance with Company policy, for any
accrued and unused vacation as of the date of the Separation,
     (iii) reimbursement for expenses in accordance with Section 3(d),

2



--------------------------------------------------------------------------------



 



     (iv) any accrued and unpaid bonus owed to Executive as of the date of the
Separation (but only to the extent the targets or other criteria regarding such
bonus are met during the relevant period),
     (v) receive an amount equal to Executive’s then current Base Salary,
payable in regular installments in accordance with the Company’s general payroll
practices in effect on the date of the Separation, for the period commencing on
the day immediately following the Separation and continuing through the first
anniversary of the Separation (the “Severance Period”); provided that, if the
Company terminates Executive’s employment without Cause or Executive resigns
with Good Reason, in each case, within twelve (12) months following a Change in
Control (as defined below), then Executive shall be entitled to receive an
amount equal to 150% of Executive’s then current Base Salary, payable in one
lump sum as of the effective date of such Change in Control, and
     (vi) continue to participate during the Severance Period (at the Company’s
expense to the same extent as participation for other employees of the Company
is at the Company’s expense) in all employee health benefit programs made
generally available to the Company’s employees (other than bonus and incentive
compensation plans) to the extent permitted under the terms of such programs and
under applicable law (it being understood that if Executive is unable to
participate in any such plan by reason of prohibitions under the terms of such
programs or under applicable law, the Company shall, in lieu of such
participation, pay to Executive an amount in cash equivalent to the value of
such participation); provided that Executive will be entitled to the amounts
payable pursuant to clauses (v) and (vi) of this Section 4(b) if and only if
Executive has executed and delivered to the Company a General Release in form
and substance substantially similar to Exhibit A attached hereto.
Notwithstanding the foregoing, all such rights to payments pursuant to clauses
(v) and (vi) of this Section 4(b) shall cease in the event that the Company
determines that Executive has breached any provision of Section 5, Section 6 or
Section 7 hereof. For purposes hereof, “Change in Control” means any transaction
or event constituting a “Change in Control” as defined in the Company’s 2002
Long Term Incentive Plan, as amended.
     (c) In the event Executive ceases to be employed by the Company for any
reason other than a termination by the Company without Cause or Executive’s
resignation for Good Reason within twelve (12) months following the occurrence
of an event described in Section 4(f), Executive shall be entitled to receive
only his Base Salary through the effective date of the Separation, compensation,
in accordance with Company policy, for any accrued and unused vacation,
reimbursement for expenses in accordance with Section 3(d), and any accrued and
unpaid bonus (but only to the extent the targets or other criteria regarding
such bonus are met during the relevant period), and Executive shall not be
entitled to any other salary, compensation or benefits from the Company or its
Subsidiaries (as defined below) thereafter.
     (d) Except as otherwise expressly provided herein, all of Executive’s
rights to salary, bonuses, fringe benefits and other compensation hereunder
which would otherwise accrue or become payable after the Separation shall cease
upon such termination (other than those expressly required under applicable law,
such as COBRA).
     (e) For purposes of this Agreement, “Cause” shall mean (i) Executive’s
commission of a felony or a crime involving moral turpitude, (ii) any act of
dishonesty or fraud

3



--------------------------------------------------------------------------------



 



on the part of Executive that has caused material harm to the Company, and/or
(iii) the willful and continued failure by Executive to substantially perform
his duties and obligations under this Agreement (other than any such failure
resulting from incapacity due to physical or mental illness), or the gross
negligence or willful misconduct by Executive with respect to the Company or any
of its Subsidiaries, after a demand by the Company that specifically identifies
the manner in which the Company believes that he has not substantially performed
his duties or has committed gross negligence or willful misconduct and the
failure by Executive to cure such failure within 30 days after delivery of such
demand.
     (f) For purposes of this Agreement, “Good Reason” shall mean one or more of
the following reasons that are not cured by the Company within 30 days after
notice by Executive to the Board of such failure or breach, which notice must be
provided by the Executive within 90 days following the occurrence of the failure
or breach: (i) the Company reduces the amount of Executive’s compensation in a
manner that constitutes a breach of this Agreement, or otherwise fails to
perform in any material respect or breaches in any material respect its other
obligations under this Agreement; (ii) the Company assigns to Executive any
duties materially inconsistent with his position, duties, responsibilities and
status with the Company, materially reduces his authority, materially changes
his reporting responsibilities, titles or offices, or removes Executive from any
such positions (except in connection with the termination of his employment by
the Company for Cause, by Executive other than for Good Reason, or as a result
of Executive’s death or Disability) or (iii) the Company changes Executive’s
place of work to a location more than 50 miles from the Company’s current
corporate headquarters. Notwithstanding anything contained herein to the
contrary, Executive may not terminate his employment with the Company pursuant
to Section 4(f)(ii) within the six (6) month period immediately following a
Change in Control of the Company.
     (g) For purposes of this Agreement, “Disability” shall mean Executive’s
incapacitation or other absence from his full-time duties hereunder for six
consecutive months or for at least 180 days during any 12-month period, in
either case as a result of a mental or physical illness or injury.
     (h) Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for herein be reduced by any
compensation earned by Executive as a result of employment by another employer
or by retirement benefits after the date of Separation or otherwise.
     (i) Six Month Delay of Certain Payments. It is intended that (i) each
payment or installment of payments provided under this Agreement is a separate
“payment” for purposes of Section 409A of the Code and (ii) that the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two year exception), and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay). Notwithstanding the foregoing, in the
event the payment of any amounts payable pursuant to this Section 4 hereof
within six months of the date of Executive’s termination of employment would
cause Executive to incur any additional tax under Section 409A of the Code
(“Section 409A”) (as determined by Executive’s counsel, if requested by
Executive), then payment of such amounts shall be delayed until the date that is
six (6) months

4



--------------------------------------------------------------------------------



 



following Executive’s termination date (the “Earliest Payment Date”). If this
provision becomes applicable, it is anticipated that payments that would have
been made prior to the Earliest Payment Date in the absence of this provision
would be paid as a lump sum on the Earliest Payment Date and the remaining
severance benefits or other payments would be paid according to the schedule
otherwise applicable to the payments.
     5. Confidential Information. Executive acknowledges that the information,
observations and data (including trade secrets) to be obtained by him while
employed by the Company and/or any of its Subsidiaries concerning the business
or affairs of the Company and/or its Subsidiaries (“Confidential Information”)
are the property of the Company and its Subsidiaries. Therefore, Executive
agrees that he shall not disclose to any person, other than in the course of the
performance of his duties to the Company, or use for his own purposes any
Confidential Information, unless and to the extent that (i) the Confidential
Information becomes generally known to and available for use by the public other
than as a result of Executive’s acts or omissions or (ii) such disclosure or use
is authorized by the Company. Executive shall deliver to the Company at the
termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information, Work Product (as defined
below) or the business of the Company or any of its Subsidiaries which Executive
may then possess or have under his control. For purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which the securities
or other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company directly or through one of more Subsidiaries.
     6. Inventions, Patents and Other Intellectual Property. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any Confidential Information) and all registrations or applications related
thereto, and all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s or any of
its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company and/or its Subsidiaries, whether before or after the date of this
Agreement (“Work Product”), belong to the Company or such Subsidiary. Executive
shall promptly disclose such Work Product to the Company and, at the Company’s
expense, perform all actions reasonably requested by the Company (whether during
or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

5



--------------------------------------------------------------------------------



 



     7. Non-Compete, Non-Solicitation. In further consideration of the
compensation to be paid to Executive hereunder, Executive acknowledges that in
the course of his employment with the Company he will become familiar with the
trade secrets of the Company and its Subsidiaries and with other Confidential
Information concerning the Company and its Subsidiaries and that his services
have been and will be of special, unique and extraordinary value to the Company
and its Subsidiaries. Therefore, Executive agrees that:
     (a) during the Employment Period and for the period commencing with the
Separation and continuing until the first anniversary of the Separation (the
“Noncompete Period”), Executive shall not, within the United States, directly or
indirectly own any interest in, manage, control, participate in, consult with,
render services for, or in any manner engage in any business that is involved in
the development, marketing, retail sale, administration or underwriting of
non-standard automobile insurance programs anywhere in the United States;
provided that nothing herein shall prohibit Executive from being a passive owner
of not more than 5% of the outstanding equity interests of any class of a
corporation, partnership, limited liability company, or other entity, so long as
Executive has no active participation in the business of such entity;
     (b) during the Noncompete Period, Executive shall not, other than in the
course of performing his duties on behalf of the Company while an officer
thereof, directly or indirectly through another person or entity (i) induce or
attempt to induce any employee of the Company or any of its Subsidiaries, other
than a member of Executive’s family, to leave the employ of the Company or any
of its Subsidiaries, or in any way interfere with the relationship between the
Company or any of its Subsidiaries and any employee thereof, (ii) hire any
person, other than a member of Executive’s family, who was an employee of the
Company or any of its Subsidiaries at any time during the one-year period
immediately preceding the Separation, (iii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or any of
its Subsidiaries to cease doing business with the Company or any of its
Subsidiaries, or (iv) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the business of the Company or any of its
Subsidiaries and with which the Company or any of its Subsidiaries has
entertained discussions, or has requested and received information, relating to
the acquisition of such business by the Company or any Subsidiary in the
two-year period immediately preceding the Separation;
     (c) if, at the time of enforcement of this Section 7, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law;
     (d) in the event of the breach by Executive of any of the provisions of
this Section 7, the Company and its Subsidiaries, in addition and supplementary
to other rights and remedies existing in their favor, shall be entitled to
specific performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition,
Executive agrees that, in the event of a breach or violation by Executive of
this Section 7, the Noncompete Period shall be tolled until such breach or
violation has been duly cured; and

6



--------------------------------------------------------------------------------



 



     (e) the provisions of this Section 7 are in consideration of:
(i) employment with the Company and (ii) additional good and valuable
consideration as set forth in this Agreement. In addition, Executive agrees and
acknowledges that the restrictions contained in Section 5, Section 6 and this
Section 7 do not preclude Executive from earning a livelihood, nor do they
unreasonably impose limitations on Executive’s ability to earn a living. In
addition, Executive agrees and acknowledges that the potential harm to the
Company of the non-enforcement of Section 5, Section 6 and/or this Section 7
outweighs any potential harm to Executive of its enforcement by injunction or
otherwise. In addition, Executive acknowledges that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company now existing or to be developed in the future. Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area.
     8. Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which Executive is bound, (ii) Executive is not
a party to or bound by any employment agreement, noncompete agreement,
confidentiality agreement or any similar agreement with any other person or
entity and (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms, except as such enforceability may be
limited by law (including bankruptcy, insolvency, reorganization, moratorium and
similar laws relating to or affecting creditors generally or by general equity
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law)). Executive hereby acknowledges and represents
that he has consulted with independent legal counsel regarding his rights and
obligations under this Agreement.
     9. Survival. Sections 3(f) and 4 through 18 (inclusive), and all rights of
Executive to compensation and benefits relating to periods prior to the
termination of the Employment Period, shall survive and continue in full force
in accordance with their terms notwithstanding the termination of the Employment
Period.

7



--------------------------------------------------------------------------------



 



     10. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or upon confirmation of receipt if delivered by telecopy or
facsimile (but only if a copy of such telecopy or facsimile is delivered to the
recipient by a recognized next-day courier service), (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service or (c) on the fifth business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as have been previously designated in
writing to the party sending such notice by the party to receive such notice:
Notices to Executive:
Keith Bornemann
104 Breaker Circle
Brentwood, TN 37027
Notices to the Company:
First Acceptance Corporation
3322 West End Ave., Suite 1000
Nashville, Tennessee 37203
Fax: (615) 844-2898
Attention: Chief Executive Officer
or such other address or facsimile number or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party. Any notice under this Agreement shall be deemed to have been
given when so delivered, sent or mailed.
     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
     12. Complete Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
All employment agreements between Executive and the Company dated prior to the
date hereof and currently in effect are hereby terminated; provided, however,
that Executive shall continue to be entitled to receive base salary and expense
reimbursement payments under those agreements for periods prior to the date
hereof to the extent not duplicative with compensation and benefits payable
hereunder.
     13. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

8



--------------------------------------------------------------------------------



 



     14. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     15. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company and their
respective heirs, successors and assigns, provided that neither party may assign
his or its rights or delegate his or its duties or obligations hereunder without
the prior written consent of the other.
     16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
internal laws of the State of Tennessee.
     17. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company, its successors and
assignees, and Executive, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement shall be deemed to be an implied waiver of any
provision of this Agreement.
     18. Arbitration.
     (a) Each party hereto agrees that arbitration, conducted in Nashville,
Tennessee, in accordance with the rules of the American Arbitration Association,
shall be the sole and exclusive method for resolving any claim or dispute
arising out of or relating to the rights and obligations acknowledged and agreed
to in this Agreement and the employment of Executive by the Company and its
Subsidiaries (including, without limitation, disputes and claims regarding
employment discrimination, sexual harassment, termination and discharge). The
arbitrator shall be directed to issue a written decision to be delivered to both
parties, addressing each issue disputed by the parties, stating the arbitrator’s
findings and reasons therefor, and stating the nature and amount of any damages,
compensation or other relief awarded (the “Final Determination”). The parties
agree that the result of any arbitration hereunder shall be final, conclusive
and binding on all of the parties hereto.
     (b) Any party hereto may institute litigation to enforce any Final
Determination. Each party hereto hereby irrevocably submits to the jurisdiction
of any United States District Court or state court of competent jurisdiction
sitting in Nashville, Tennessee, and agrees that such court shall be the
exclusive forum for the enforcement of any Final Determination. Each party
hereto irrevocably consents to service of process by registered mail or personal
service and waives any objection on the grounds of personal jurisdiction, venue
or inconvenience of the forum. Each party hereto further agrees that each other
party hereto may initiate litigation in any court of competent jurisdiction to
execute any judicial judgment enforcing a Final Determination.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Employment Agreement as of the date first written above.

              FIRST ACCEPTANCE CORPORATION
 
       
 
             
 
  /s/ Kevin P. Cohn      
 
  By:   Kevin P. Cohn
 
  Its:   Senior Vice President and Chief Financial Officer
 
       
 
  /s/ Keith Bornemann           Keith Bornemann

 



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
     I, Keith Bornemann, in consideration of and subject to the performance by
First Acceptance Corporation, a Delaware corporation (together with its
Subsidiaries (as defined in the Agreement), the “Company”), of its material
obligations under the Amended and Restated Employment Agreement, effective as of
_________ ___, 2008 (the “Agreement”), do hereby release and forever discharge
as of the date hereof the Company and all present and former directors,
officers, agents, representatives, employees, successors and assigns of the
Company and its direct or indirect owners (collectively, the “Released Parties”)
to the extent provided below.

1.   I understand that any payments or benefits paid or granted to me under
clauses (v) and (vi) of Section 4(b) of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in clauses (v) and (vi) of Section
4(b) of the Agreement unless I execute this General Release and do not revoke
this General Release within the time period permitted hereafter or breach this
General Release.   2.   Except as provided in paragraph 4 below, I knowingly and
voluntarily release and forever discharge the Company and the other Released
Parties from any and all claims, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 



--------------------------------------------------------------------------------



 



3.   I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matter covered by paragraph 2 above.   4.   I
agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).   5.   In signing this General Release, I acknowledge
and intend that it shall be effective as a bar to each and every one of the
Claims hereinabove mentioned or implied. I expressly consent that this General
Release shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 hereof as of
the execution of this General Release.   6.   I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.   7.   I agree
that I will forfeit all amounts payable by the Company pursuant to the Agreement
if I challenge the validity of this General Release. I also agree that if I
violate this General Release by suing the Company or the other Released Parties,
I will pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by me pursuant to the Agreement.   8.   I agree that this General
Release is confidential and agree not to disclose any information regarding the
terms of this General Release, except to my immediate family and any tax, legal
or other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.   9.   Any non-disclosure provision in this General Release does
not prohibit or restrict me (or my attorney) from responding to any inquiry
about this General Release or its underlying facts and circumstances by the
Securities and Exchange Commission (SEC), the National Association of Securities
Dealers, Inc. (NASD), any other self-regulatory organization or governmental
entity.

 



--------------------------------------------------------------------------------



 



10.   I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding. I understand
and agree that my cooperation may include, but not be limited to, making myself
available to the Company upon reasonable notice for interviews and factual
investigations; appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process; volunteering to the
Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including lodging and meals, upon my submission of
receipts.   11.   Notwithstanding anything in this General Release to the
contrary, this General Release shall not relinquish, diminish, or in any way
affect any rights or claims arising out of any breach by the Company or by any
Released Party of the Agreement.   12.   In the event the Company breaches its
obligation to make payments to me pursuant to Section 4(b) of the Agreement in
accordance with the terms and subject to the conditions set forth in the
Agreement, and such breach is not cured within 15 days after written notice by
me to the Company in accordance with the notice provisions set forth in the
Agreement, then this General Release shall terminate and be of no further force
or effect.   13.   Whenever possible, each provision of this General Release
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this General Release is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

  1.   I HAVE READ IT CAREFULLY;     2.   I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;     3.   I VOLUNTARILY CONSENT TO EVERYTHING IN IT;     4.
  I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HAVE
DONE SO, OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 



--------------------------------------------------------------------------------



 



  5.   I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS GENERAL
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON _________ ___, ___TO CONSIDER IT AND
THE CHANGES MADE SINCE THE _________ ___, ___VERSION OF THIS GENERAL RELEASE ARE
NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;     6.   I
UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS GENERAL RELEASE TO
REVOKE IT AND THAT THIS GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;     7.   I HAVE SIGNED THIS
GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL
RETAINED TO ADVISE ME WITH RESPECT TO IT; AND     8.   I AGREE THAT THE
PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR
MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

     
DATE:                                              ,                     
   
 
  Keith Bornemann

 